Citation Nr: 0901954	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-31 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, wherein the RO denied the 
veteran's petition to reopen a claim of service connection 
for paranoid schizophrenia.

In November 2007, the veteran testified at a hearing before 
the RO.  At the hearing, and in a December 2007 statement, 
the veteran implied that he has post-traumatic stress 
disorder (PTSD) as a result of military service.  As this 
issue has not been developed for appellate review, it is 
referred to the originating agency for appropriate action.

(By the decision below, a previously denied claim of service 
connection for paranoid schizophrenia is reopened.  The 
underlying claim of service connection is the subject of a 
remand that follows the decision below.)


FINDINGS OF FACT

1.  By a June 1975 rating decision, the RO denied a claim of 
service connection for paranoid schizophrenia.  The veteran 
did not appeal the decision.

2.  Evidence received since the June 1975 decision relates to 
an unestablished fact necessary to substantiate the claim and 
it raises a reasonable possibility of substantiating the 
underlying claim.




CONCLUSIONS OF LAW

1.  A June 1975 rating decision, which denied a claim of 
service connection for paranoid schizophrenia, is final.  
38 U.S.C. § 4005(c) (1970) 38 C.F.R. §§ 19.118, 19.153 
(1975).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for paranoid 
schizophrenia has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Schizophrenia is a psychosis.  38 C.F.R. § 3.384 (2008).

The veteran asserts that he has paranoid schizophrenia 
resulting from his active military service.  He maintains 
that the disability had its onset during military service or 
within one year of separation from service.  Alternatively, 
the veteran believes that he has paranoid schizophrenia that 
is related to his active military service; specifically, 
related to psychiatric symptoms that he experienced during 
service in the Republic of Vietnam.  Thus, the veteran 
contends that service connection is warranted for paranoid 
schizophrenia.

The veteran originally filed an application for benefits, to 
include service connection for a psychiatric disability, in 
January 1975.  By a June 1975 rating decision, the RO denied 
a claim of service connection for paranoid schizophrenia.  
The veteran was notified of the decision by a letter dated in 
July 1975.  He did not appeal the decision and it became 
final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 19.118, 
19.153 (1975).

In February 2005, the veteran filed a petition to reopen a 
claim of service connection for paranoid schizophrenia.  By 
the September 2005 and January 2006 rating decisions, the RO 
denied the petition to reopen for lack of receipt of new and 
material evidence.  The appeal of those decisions is the 
basis for the issue that is now before the Board.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the June 1975 RO decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claims process did the RO reopen the claim.

The evidence of record at the time of the prior RO decision 
included:  service medical records; VA examination reports, 
dated in April 1975; private treatment records from J.M.S., 
M.D., dated in February 1975; a statement from the veteran's 
uncle, dated in December 1974; and applications and 
statements from the veteran.

The evidence previously of record documented a post-service 
diagnosis of schizophrenic reaction, paranoid type.  The 
diagnosis was made by both a VA neuropsychiatrist in an April 
1974 examination report and Dr. J.M.S. in February 1975.  
Neither psychiatrist attributed the psychiatric disability to 
the veteran's military service.  It was noted that Dr. J.M.S. 
began treating the veteran in November 1973.  The veteran's 
uncle provided a lay statement by which he attested to the 
veteran's psychiatric symptoms.  In the veteran's January 
1975 application for benefits, he indicated that he had 
psychiatric problems prior to entering military service.

In denying the claim in June 1975, the RO acknowledged that 
the veteran had been diagnosed with paranoid schizophrenia.  
However, the RO found that the disability was not incurred in 
or aggravated during military service.  Additionally, the RO 
found that paranoid schizophrenia had not manifested within 
the presumptive period.  The RO considered an undated service 
medical record that indicated that the veteran was slightly 
anxious prior to returning from Vietnam.  A normal separation 
examination and the lack of an in-service diagnosis in the 
clinical records were also considered.

In light of the prior final decision, the claim could be 
reopened with the submission of new and material evidence 
that pertains to the nexus element of a service connection 
claim; that is, new and material evidence of a relationship 
between the veteran's paranoid schizophrenia and his active 
military service.  Additionally, evidence showing that the 
psychosis became manifest to a compensable degree within one 
year of separation could also reopen the claim.

Since the June 1975 decision, the new evidence that has been 
added to the record includes:  service personnel records; 
treatment records and examination reports from the VA Medical 
Centers (VAMCs) (and their associated outpatient clinics) in 
Cleveland, Ohio; Coatesville, Pennsylvania; and Philadelphia, 
Pennsylvania, dated from September 1975 to October 2007; 
private psychiatric treatment records from Dr. J.M.S., dated 
from October 1976 to February 2005; records from R.K., M.D., 
dated from March 1984 to February 1985; records from NOVA 
Behavioral Health, dated from January 2003 to February 2003; 
records from R.V., M.D., dated in February 2003; and 
statements and hearing testimony from the veteran and his 
representative.

A review of the new evidence reveals that the veteran has 
received regular psychiatric treatment since 1973, primarily 
carrying a diagnosis of paranoid schizophrenia.  The 
psychiatric treatment has been through both private and VA 
treatment providers, but mostly through the VAMC in 
Cleveland, Ohio.  The treatment records predominantly pertain 
to the veteran's symptoms at the time of treatment and 
generally do not address the origin of the disability.  New 
evidence containing a diagnosis of, and treatment for, 
paranoid schizophrenia is not material because the existence 
of a current disability was already established at the time 
of the June 1975 decision.

The new evidence contains a September 1975 VA hospitalization 
summary, wherein it was noted that the veteran reported that 
he sought psychiatric treatment while he was stationed in 
Vietnam, but he was sent back to the front lines.  A February 
1979 VA psychiatric examination report is also of record.  In 
that report, the examiner stated that the veteran's mental 
condition was probably not directly correlated with military 
service because the psychotic breakdown requiring 
hospitalization occurred several years after military 
service.  

Significantly, the new evidence contains a letter from Dr. 
J.M.S., dated in October 1976, indicating that Dr. J.M.S. saw 
the veteran prior to him entering service and Dr. J.M.S.'s 
impression was of a schizoid youth having difficulty 
adjusting and coping.  Symptoms of insecurity, inferiority, 
and anger were evidenced then.  Dr. J.M.S. recollected that 
he saw the veteran in August 1968 and remembered that he was 
pretty passive and uncertain.  Dr. J.M.S. stated that it was 
in November 1973 that he first diagnosed the veteran with 
paranoid schizophrenia after the veteran complained of 
problems with thinking after eating a marijuana cookie.  In a 
December 1978 letter, Dr. J.M.S. stated that, at 18 years of 
age, the veteran was schizoid but not psychotic.  Dr. J.M.S. 
restated that schizophrenia was first clearly evident in 
November 1973, after the veteran was discharged from service.  
Dr. J.M.S. also stated that, although he was not aware of 
actual psychotic behavior when he saw the veteran after 
discharge, he judged that the veteran's experiences of 
paralyzing terror, confusion, and low morale in Vietnam did 
indeed have a traumatic and aggravating effect on the 
veteran's already tenuous personality adjustment.

Through written statements and hearing testimony, the veteran 
submitted new lay evidence regarding his time in military 
service.  The veteran stated that he experienced psychiatric 
symptoms, primarily nervousness, during his service in 
Vietnam.  He recalled that he sought treatment from a 
psychiatrist on only one occasion at a base camp.  The 
veteran was told that everyone had similar problems and he 
was sent back to the front lines.  He was never treated with 
any medication.  The veteran stated that the symptoms 
continued during his performance of duties as a light weapons 
infantryman.

The Board finds that the treatment records from Dr. J.M.S., 
as well as the veteran's statements and hearing testimony, 
constitute new and material evidence in connection with the 
veteran's claim of service connection for paranoid 
schizophrenia.  The evidence is new because it was not 
previously before VA decision makers.  It is also material 
because it is supporting evidence of both the in-service 
injury element and nexus element of a service connection 
claim.

The veteran's lay statements provide further detail 
concerning the events that occurred during his military 
service in Vietnam.  Previously, only the undated service 
record pertaining to anxiousness was of record.  The 
veteran's seemingly credible testimony indicates that he 
experienced possible psychiatric symptoms during his Vietnam 
service.  Although the symptoms were not officially 
documented, satisfactory lay evidence that an injury was 
incurred in combat will be accepted as proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, and hardships of such service.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008).  The veteran's military occupational specialty was 
light weapons infantryman and he received the Combat 
Infantryman Badge.  Thus, combat service is established and 
the veteran's stated experiences are more likely than not 
consistent with such service.

The medical records from Dr. J.M.S. provide some evidence 
that the veteran's paranoid schizophrenia may be related to 
his active military service.  Dr. J.M.S. clearly pointed out 
that he did not diagnose the veteran with paranoid 
schizophrenia until several years after separation from 
military service.  However, Dr. J.M.S. suggested that the 
veteran's in-service experiences may have led to such a 
psychiatric disability.  The evidence is not dispositive and 
there is other competent medical evidence of record 
indicating that the veteran's paranoid schizophrenia is not 
related to military service.  Nevertheless, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the claim.

Accordingly, the claim of service connection for paranoid 
schizophrenia is reopened with the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Board will address the underlying claim of 
service connection in the remand section following the 
decision.


ORDER

The veteran's claim of service connection for paranoid 
schizophrenia is reopened; to this limited extent, the appeal 
is granted.


REMAND

The Board finds that further development is necessary 
regarding the reopened claim of service connection for 
paranoid schizophrenia.

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

In April 1975, the veteran was afforded a VA psychiatric 
examination in connection with his original claim.  The 
examiner provided a diagnosis of paranoid schizophrenia, but 
he did not explicitly address the origin of the disability.  
Thus, the veteran has yet to be afforded a medical 
examination where a medical nexus opinion is also provided.  
An examination with an opinion is warranted in this case 
because there is evidence of a current disability in paranoid 
schizophrenia, evidence establishing that the veteran 
experienced psychiatric symptoms during military service, and 
at least an indication that the disability may be associated 
with the veteran's service.  Although there is a significant 
amount of medical evidence concerning the veteran's paranoid 
schizophrenia, the evidence primarily pertains to the 
treatment of the disability and does not address the origin 
of the disability other than notations of when the first 
diagnosis was made.

In consideration of the evidence of record, the Board finds 
that the veteran should be scheduled for a VA psychiatric 
examination in order to confirm the diagnosis of paranoid 
schizophrenia.  Additionally, a medical nexus opinion should 
be requested in order to determine whether there is a 
relationship between the disability and the veteran's active 
military service.  An opinion that takes into account an 
examination of the veteran, the service medical records, his 
submitted statements, and the body of post-service VA and 
private treatment records will be highly probative in the 
adjudication of the claim.

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).

The veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
a claim of service connection for paranoid schizophrenia.  
This is so in light of the reopening of his claim.  38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In September 2005, the veteran listed 24 medical providers 
from whom the veteran appears to have received psychiatric 
treatment.  He did not provide enough information regarding 
some of the providers that would enable VA to assist him by 
obtaining potentially relevant medical records.  In the VCAA 
letter, the veteran should be requested to re-identify any 
medical providers who might have relevant evidence that has 
not already been associated with the claims file.  He should 
be told to provide enough information regarding the medical 
providers in order for VA to assist him in obtaining the 
evidence.

It appears that the veteran continues to receive regular 
treatment at the Cleveland VAMC and it associated outpatient 
clinics.  Updated treatment records should be obtained in 
light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for paranoid schizophrenia.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
Request the veteran to re-identify any 
medical providers who might have relevant 
evidence that has not already been 
associated with the claims file.  Tell 
him to provide enough information 
regarding the medical providers in order 
for VA to be able to assist him in 
obtaining the evidence.  The veteran and 
his representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Request records from any medical 
provider identified by the veteran in 
response to the VCAA letter.  Obtain a 
release from the veteran as necessary.

3.  Obtain the veteran's more recent 
treatment records (since October 2007) 
from the Cleveland VAMC and associate the 
records with the claims folder.

4.  After securing any additional 
records, schedule the veteran for a VA 
psychiatric examination.  (Advise the 
veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  The examiner should provide a 
diagnosis for any current psychiatric 
disability and confirm whether the 
veteran has paranoid schizophrenia.  
Based on a thorough review of the 
evidence of record, the examiner should 
discuss the origin of the veteran's 
paranoid schizophrenia.  An opinion 
should be provided as to the medical 
probabilities that the veteran has 
paranoid schizophrenia that is related to 
his active military service.  
(Consideration should be given to the 
veteran's reported history and the 
undated service medical record 
documenting anxiousness.)  The examiner 
should also indicate whether any such 
disability is more likely than not of 
post-service onset.  (The examiner should 
discuss the importance, if any, of Dr. 
J.M.S.'s diagnosis of paranoid 
schizophrenia in November 1973.)  The 
opinion should be set forth in detail and 
explained in the context of the record.  
An explanation with complete rationale 
for the examiner's conclusion should be 
provided.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

5.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim of service 
connection for paranoid schizophrenia on 
the merits.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


